In an action to recover for work, labor and services and materials furnished, the appeal is from an order striking out the answer and amended answer including the counterclaim and directing entry of judgment in favor of respondent for the amount demanded in the complaint, and from the judgment entered thereon. Order and judgment reversed, with $10 costs and disbursements, and motion denied. Issues which included issues of fact were presented which may be determined only after a trial. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur. [13 Misc 2d 1087.]